              Case 2:20-cv-02210-TJH-MRW
Electronically FILED by                                           Document
                      Dr Court of California, County of Los Angeles                 1-1
                                                                    on 12/26/2019 12:38     Filed
                                                                                        AM Sherri     03/06/20
                                                                                                  R. Carter,              Page of1Court,
                                                                                                             Executive Officer/Clerk of 9by R.Page     ID #:7
                                                                                                                                               Perez,Deputy Clerk
                                                                                 1 9STCV46I 70
                                         Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: William Fahey




                           1       Joseph Daneshrad, Esq., SBN 147709
                                   Daneshrad Law Firm, APC
                           2
                                   12400 Wilshire Boulevard, Suite 400
                           3       Los Angeles, California 90025
                                   Telephone: (310) 447-3544
                           4
                                   Facsimile: (310) 447-3553
                           5


                           6
                               I
                                   Attorneys for Plaint fJ's
                           7


                           8
                                                    SUPERIOR COURT FOR THE STATE OF CALIFORNIA
                           9
                                                       COUNTY OF LOS ANGELES - CENTRAL DISTRICT
                          10

                          11


                          12
                                   JACOB DANESHRAD; JOSEPH
                                   DANESHRAD; HASSAN
                                                                                               Case No.               9STv41 70
                                   BLURFRUSHAN,                                                COMPLAINT FOR:
                          13

                                                              Plaintiffs,                      1. BREACH OF FIDUCIARY DUTY;
                          14
                                                                                               2. INTENTIONAL INTEREFRENCE
                          15       vs.                                                             WITH CONTRACTUAL RELATIONS;
                                                                                               3. NEGLIGENCE;
                          16       TREAN GROTJP, LLC; NANCY                                    4. FRAUD BY FALSE PROMISE;
                          17
                                   STUBENRAUCH; MARK FRANTZ;                                   5. FRAUD IN THE CONCEALMENT;
                                   and DOES 1 to 100, inclusive,                               6. FRAUD BY INTENTIONAL
                          18                                                                       MISREPRESENTATION; AND
                                                              Defendants.                      7. NEGLIGENT MISREPRESENTATION
                          19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27




                                                                                           COMPLAINT
Case 2:20-cv-02210-TJH-MRW Document 1-1 Filed 03/06/20 Page 2 of 9 Page ID #:8




     I
                    Plaintiffs Jacob Daneshrad, Joseph Daneshrad and Hassan Blufrushan (herein
     2       collectively referred to as "Plaintiffs") hereby complain against Trean Group, LLC, Nancy
     3       Stubenrauch, Mark Frantz and DOES 1 to 100, inclusive (hereinafter collectively referred
     4       to as "Defendants"):
     5               1.   Plaintiffs are, and at all relevant times were, residents of the County of Los
     6   I
             Angeles, State of California.
     7              2. The true names or capacities, whether individual, corporate, associate, or
     8       otherwise of DOES 1-100, inclusive and each of them, are unknown to Plaintiffs who,
     9       therefore, sue said DOES by such fictitious names and will ask leave to amend this
    10       Complaint to show their true names and capacities when same have been ascertained. On
    11       information and belief, Plaintiffs allege that each of the DOES is responsible in some
    12       manner for the occurrences herein alleged and that Plaintiffs' damages as herein alleged
    13       were proximately caused by the DOES.
    14              3. Plaintiffs are informed and believe and thereon allege that at all times material
    15       hereto, each Defendant acted as an agent, duly authorized, for and on behalf of each other
    16       Defendants within the course and scope of such agency and authority.
    17                                        FACTUAL ALLEGATIONS
    18              4. Plaintiffs ("Plaintiff') are a group of high net worth investors who have more
    19       than 15 -year experience in trading futures options. Defendants "Defendants" are futures
    20       Introducing Broker (the "TB"). In or about August 2018, Defendants approached Plaintiffs
   21        to use their services as an introducing broker.
   22               5. Plaintiffs advised Defendants as to exactly what type of trading they were
   23        interested in conducting and discussed margin and risk requirements as well as brokerage
   24        fees. Defendants recommended to Plaintiffs the Clearing Firm of FCStone ("FCStone")
   25        and advised Plaintiffs as to FCStone's fees and risk policies for the type of trading
   26        Plaintiffs were interested.
   27               6. Plaintiffs produced to Defendants the latest trade statements with the prior
   28        brokerage and Defendants assured Plaintiffs that Defendants and FCStone were agreeable


                                                        COMPLAINT
Case 2:20-cv-02210-TJH-MRW Document 1-1 Filed 03/06/20 Page 3 of 9 Page ID #:9




         to the trade practices of Plaintiffs and that as long as Plaintiffs comply with the margin anc
     2   risk requirements of FCStone, Plaintiff should have no problem using the services of
     3   Defendants. Defendants also represented to Plaintiffs that they had the knowledge and the
     4   expertise to handle Plaintiffs' trading activity.
     5          7. Based on the representations made by Defendants, Plaintiffs opened 4 accounts
     6   with FCStone and deposited about One million dollars in total for trading. However, on
     7   or about December 31, 2018 when the market was at its lowest, Defendants, in bad faith,
     8   and in violation of their fiduciary duty to Plaintiffs and without any regard for Plaintiffs'
     9   interests, decided that they no longer
                                         longer wanted
                                                wanted to
                                                        to be
                                                           be Plaintiffs'
                                                              Plaintiffs' broker,
                                                                          broker, knowing
                                                                                  knowingfull
                                                                                          full well ti
    10   their decision would force FCStone to stop allowing Plaintiffs to trade any more. That is
    11   exactly what happened.
    12          8. Once Defendants advised FCStone that they no longer wished to be the broker
    13   for Plaintiffs, FCStone froze all of Plaintiffs accounts and placed al the accounts on
    14   "closing only" restrictions. Plaintiffs accounts were put on "closing only" position not
    15   because Plaintiffs were in violation of any of the FCStone's margin requirements
                                                                             requirements or risk
    16   assessment, but solely because Defendants simply decided to pull the rug from under
    17   Plaintiffs. As a result, Plaintiffs were forced to liquidate all of their positions and close the
    18   accounts and suffered over   $500,000.00   in damages.
    19                                   FIRST CAUSE OF ACTION
                                           (Breach of Fiduciaiy Duty)
    20
                9.     Plaintiffs re -allege the preceding paragraphs and incorporate them herein by
    21
         reference.
   22
                 10.   At all times herein mentioned, Defendants owed fiduciary duties to Plaintiffs
   23
         to deal fairly, honestly, and openly, since they were the representatives, agents and brokers
   24
         for Plaintiffs in their dealings with FCStone.
   25
                11.    Defendants breached their fiduciary duties to Plaintiffs by knowingly,
   26
         intentionally and without any reasonable basis deprived Plaintiffs of their ability to trade
   27

   28




                                                    COMPLAINT
Case 2:20-cv-02210-TJH-MRW Document 1-1 Filed 03/06/20 Page 4 of 9 Page ID #:10




     1
         their positions with FCStone at the time when Plaintiffs were in their most vulnerable
     2   position without any concern for the interests of Plaintiffs.
     3           12.   As a direct and proximate result of the breach of fiduciary duties by Plaintiffs,
     4   Defendants have been damaged, in an amount, according to proof at trial.
     5          13.    Klein's conduct alleged above were outrageous, malicious, and oppressive
     6   with the intent to benefit Defendants at the expense of Plaintiffs in conscious disregard of
     7   Plaintiffs' rights and interests and, therefore, Plaintiffs are entitled to an award of
     8   exemplary and punitive damages.
     9

    10                                 SECOND CAUSE OF ACTION
    11
                             (Intentional Interference with Contractual Relations)
                14.    Plaintiffs re -allege the preceding paragraphs and incorporate them herein by
    12
         reference.
    13
                15.    In or about September 2018, Plaintiffs, and each one of them, entered into a
    14
         contract (the "Contract") with FCStone to trade futures options.
    15
                16.    Defendants knew of the existence of the Contract between Plaintiffs and
    16
         FCstone.
    17
                17.    Defendants engaged in the aforementioned conduct that prevented
    18
         performance or made performance of the Contract by FCStone difficult.
    19
                18.    Defendants intended to disrupt the performance of the Contract or knew that
    20
         disruption of performance was certain or substantially certain to occur.
    21
                19.    Defendants' conduct was a substantial factor in causing Plaintiffs' harm in
    22   the amount over $500,000.00.
    23          20.    Defendants' aforementioned actions were conducted with malice,
    24   oppression, and fraud in order to take advantage of Plaintiffs in their most vulnerable
    25   position. Defendants maliciously deprived Plaintiffs from being able to conduct their
    26   trading activity with FCStone with the intent to benefit Defendants at
                                                                             at the
                                                                                the expense of
    27   Plaintiffs in conscious disregard of Plaintiffs' rights and interests. Therefore, Plaintiffs are
    28   entitled to an award of exemplary and punitive damages.

                                                        4
                                                   COMPLAINT
Case 2:20-cv-02210-TJH-MRW Document 1-1 Filed 03/06/20 Page 5 of 9 Page ID #:11




     1
                                            THIRD CAUSE OF ACTION
                                                        (J\Tegligence)
     2
                    21.   Plaintiffs re -allege the preceding paragraphs and incorporate them herein by
     3
             reference.
     4
                    22.   Defendants were negligent in acting as the agent and the broker for Plaintiffs
     5
             in that they were not competent and lacked basic knowledge of the type of futures options
     6
             trading that Plaintiffs were conducting.
     7
                    23.   Plaintiffs were harmed and Defendants' negligence was a substantial factor in
     8
             causing Plaintiffs' harm.
     9
                                           FOURTH CAUSE OF ACTION
    10
                                              (Fraud by False Promise)
    11              24.   Plaintiffs re -allege the preceding paragraphs and incorporate them herein by
    12   I
             reference.
    13              25.   In or about August 2018, Defendants represented to Plaintiffs that Defendants
    14       and FCStone were agreeable to the trade practices of Plaintiffs and that as long as
    15       Plaintiffs complied with the margin and risk requirements of FCStone, Plaintiffs would not
    16       have any problem using the services of Defendants. Defendants also represented to
    17       Plaintiffs that Defendants were knowledgeable and experienced in the type of futures
    18       options trading that Plaintiffs were interested in and that Defendants would provide
    19       competent support for Plaintiffs' trading activity.
    20              26.   Based on the representations made by Defendants, Plaintiffs opened 4
    21       accounts with FCStone and deposited about One million dollars in total for trading.
    22              27.   Defendants' representations and promises were in fact false and were
    23       intended for Plaintiffs to rely on these promises in order to induce Plaintiffs to enter into
    24       the Contract with FCStone with
                                       with Defendants
                                            Defendants as brokers making commission on
                                                                                    on each
                                                                                       each trade.
    25              28.   Plaintiffs reasonably relied on Defendants' promises to their detriment. In
    26       reliance on Defendants' false promises and representations, Plaintiffs were induced to and
    27       did enter into the Contract with FCStone. Had Defendants not made the false promises
    28       and representations, Plaintiffs would not have entered into the Contract with FCStone.

                                                              r'i

                                                        COMPLAINT
Case 2:20-cv-02210-TJH-MRW Document 1-1 Filed 03/06/20 Page 6 of 9 Page ID #:12




                 29.   Plaintiffs' reliance on Defendants' promises were a substantial factor in
     2   causing harm to Plaintiffs.
     3           30.   As a proximate result of Defendants' false promises and representations,
     4   Plaintiffs have suffered damages, in a sum according to proof at trial.
     5           31.   Plaintiffs, therefore, allege that Defendants are guilty of fraud as defined by
     6   Civil Code Section 3294 with regard to the foregoing misrepresentations. The
     7   aforementioned conduct of Defendants was willful and malicious. Defendants' conduct
     8   deprived Plaintiffs of substantial property or legal rights or otherwise caused injury and
     9   was despicable conduct that subjected Plaintiffs to a cruel and unjust hardship in conscious
    10   disregard of Plaintiffs' rights, so as to justi' an award of exemplary and punitive damages,
    11   in an amount according to proof at trial.
    12                                  FIFTH CAUSE OF ACTION
    13
                                         (Fraud in the Concealment)
                 32.   Plaintiffs re -allege the preceding paragraphs and incorporate them herein by
    14
         reference.
    15
                 33.   Defendants intentionally failed to disclose important facts that Plaintiffs did
    16
         not know and could not reasonably have discovered.
    17
                 34.   Defendants intended to deceive Plaintiffs by concealing the facts herein
    18
         alleged.
    19
                 35.   Plaintiffs would not have entered into the Contract with FCStone had
    20
         Plaintiffs known the concealed facts.
    21
                 36.   Plaintiffs relied on Defendants' deception, and the reliance was reasonable
    22
         under the circumstances.
    23
                 37.   Defendants' concealment was a substantial factor in causing harm to
    24
         Plaintiffs.
    25
                 38.   As a proximate result of Defendants' concealment, Plaintiffs have suffered
    26
         damages in a sum according to proof at trial.
    27

    28


                                                         6

                                                     COMPLAINT
Case 2:20-cv-02210-TJH-MRW Document 1-1 Filed 03/06/20 Page 7 of 9 Page ID #:13




     I           39.   Plaintiffs, therefore, allege that Defendants are guilty of fraud as defined by
     2   Civil Code Section 3294 with regard to the foregoing misrepresentations. The
     3   aforementioned conduct of Defendants was willful and malicious. Defendants' conduct
     4   deprived Plaintiffs of substantial property or legal rights or otherwise caused injury and
     5   was despicable conduct that subjected Plaintiffs to a cruel and unjust hardship in conscious
     6   disregard of Plaintiffs' rights, so as to justify an award of exemplary and punitive damages,
     7   in an amount according to proof at trial.
     8                                 SIXTH CAUSE OF ACTION
     9
                                   (Fraud by Intentional Misrepresentation)
                 40.   Plaintiffs re -allege the preceding paragraphs and incorporate them herein by
    10
         reference.
    11
                 41.   Defendants made the foregoing false representations of important facts to
    12
         Plaintiffs.
    13
                42.    Defendants knew that the representations were false or made the
    14
         representations recklessly and without regard for their truth. Defendants made the false
    15
         representations with the intention to deceive and defraud Plaintiffs to enter into the
    16
         Contract.
    17
                43.    Defendants intended that Plaintiffs rely on the representations.
    18
                44.    Plaintiffs reasonably relied on the representations. Defendants made the
    19
         representations with the intention of inducing Plaintiffs to act in reliance on the
    20
         representations in the maimer herein alleged, or with the expectation that Plaintiffs would
    21
         so act. Had Defendants not made the false promises and representations, Plaintiffs would
    22
         not have entered into the Contract with FCStone.
    23
                45.    Plaintiffs' reliance on Klein's representations was a substantial factor in
    24
         causing harm to Plaintiffs.
    25
                46.    As a proximate result of Defendants' intentional misrepresentation, Plaintiffs
    26
         have suffered damages in a sum according to proof at trial.
    27

    28



                                                     COMPLAINT
Case 2:20-cv-02210-TJH-MRW Document 1-1 Filed 03/06/20 Page 8 of 9 Page ID #:14




                   47.   Plaintiffs, therefore, allege that Defendants are guilty of fraud as defined by
     2   Civil Code Section 3294 with regard to the foregoing misrepresentations. The
     3   aforementioned conduct of Defendants was willful and malicious. Defendants' conduct
     4   deprived Plaintiffs of substantial property or legal rights or otherwise caused injury and
     5   was despicable conduct that subjected Plaintiffs to a cruel and unjust hardship in conscious
     6   disregard of Plaintiffs' rights, so as to justify an award of exemplary and punitive damages,
     7   in an amount according to proof at trial.
     8                                  SEVENTH CAUSE OF ACTION
     9
                                            (Negligent Misrepresentation)
                   48.   Plaintiffs re -allege the preceding paragraphs and incorporate them herein by
    10
         reference.
    11
                   49.   Defendants made the foregoing false representations of important facts to
    12
         Plaintiffs.
    13
                   50.   Defendants did not honestly believe or did not have reasonable grounds for
    14
         believing that the representations were true when he made it.
    15
                   51.   Defendants intended that Plaintiffs rely on the representations. Defendants
    16
         made the representations with the intention of inducing Plaintiffs to act in reliance on the
    17
         representations in the maimer herein alleged, or with the expectation that Plaintiffs would
    18
         so act.
    19
                   52.   Plaintiffs reasonably relied on the representations. Plaintiffs, at the time of
    20
         the representations of Defendants as herein alleged, and in reliance on these
    21
         representations, were ignorant of the falsity of Defendants' representations and believed
    22
         them to be true.
    23
                   53.   Plaintiffs' reliance on Defendants' representations were a substantial factor in
    24
         causing harm to Plaintiffs. As a proximate result of the negligent misrepresentations of
    25
         Defendants as herein alleged, and in reliance on these representations, Plaintiffs were
    26
         induced to enter into the Contract with FCStone. Had Defendants not made the false
    27

    28

                                                          8

                                                     COMPLAINT
Case 2:20-cv-02210-TJH-MRW Document 1-1 Filed 03/06/20 Page 9 of 9 Page ID #:15




         promises and representations, Plaintiffs would not have entered into the Contract with
     2   FCStone.
     3         54.   By reason of the negligent misrepresentations of Defendants, Plaintiffs have
     4   been damaged in an amount according to proof at trial.
     5


     6
               WHEREFORE, Plaintiffs pray for judgment against Defendants as follows:
               AS TO ALL CAUSES OF ACTION:
     7

     8
                1.    For compensatory and consequential damages according to proof;
               2.     For general damages according to proof
     9

               3.     For prejudgment interest as allowed by law;
    10

               4.     For costs incurred herein; and
    11

               5.     For such other and further relief as the Court deems just and proper.
    12

    13
               AS TO CAUSES OF ACTION 1,2,4,5 and 6:

    14
               6.     For exemplary and punitive damages, according to proof.

    15


    16


    17
                                          DEMAND FOR JURY TRIAL
               Plaintiffs demand a trial by jury of any issue triable of right by a jury.
    18

    19

    20

    21   Date: December 26, 2019                   DANBSHRAD LAW FIRM, APC
    22

    23

    24
                                                   BYnad,Esq:
                                                          Jose
                                                          Attorney for Plaint ifs
    25

    26

    27

    28




                                                  COMPLAINT
